Citation Nr: 1032522	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1966 to August 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2007 rating 
decision by the Philadelphia, Pennsylvania Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2009, a Travel 
Board hearing was held before the undersigned.  A transcript of 
that hearing is associated with the claims file.  In February and 
August 2009, the Board received additional evidence with a waiver 
of initial RO consideration.  In April 2009, the Board referred 
the case to the Veterans Health Administration (VHA) for an 
advisory medical opinion.  In August 2009, the Veteran submitted 
additional evidence with a waiver of RO initial consideration.

The RO reopened, and addressed de novo, the claim of service 
connection for bilateral hearing loss.  However, the question of 
whether new and material evidence has been received to reopen 
such claim must be addressed in the first instance by the Board 
because that matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 
Vet. App. 1 (1995).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end; hence, what 
the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  The Board has characterized the issue 
accordingly.


FINDINGS OF FACT

1.  An unappealed September 1987 rating decision denied the 
Veteran's claim of service connection for bilateral hearing loss 
essentially based on findings that such disability was not 
manifested in service or shown to be related to the Veteran's 
service. 

2.  Evidence received since the September 1987 rating decision 
includes an opinion from a private otolaryngologist indicating 
that the Veteran's bilateral hearing loss is probably due to 
noise exposure in service; relates to the unestablished fact 
necessary to substantiate the claim of service connection for 
bilateral hearing loss, and raises a reasonable possibility of 
substantiating such claim.

3.  A chronic hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested in the 
Veteran's first postservice year; and a preponderance of the 
evidence is against a finding that the Veteran's current 
bilateral hearing loss is related to his service, to include as 
due to noise trauma therein.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of 
service connection for bilateral hearing loss may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

A December 2006 letter advised the Veteran of the bases for the 
denial of the underlying claim, and advised him of what was 
needed to substantiate the underlying claim of service 
connection.  He was also advised of his and VA's respective 
responsibilities in the development of evidence to support his 
claim.  The letter also advised him of how disability ratings and 
effective dates are assigned (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)). Although he did not receive notice that is in full 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006)(wherein 
the U.S. Court of Appeals for Veterans Claims (Court) outlines 
the notice necessary in claims to reopen), this decision reopens 
the claim, and he is not prejudiced by such notice defect.  

The Veteran's service treatment records (STRs) are associated 
with his claims file.  All records identified as pertinent by the 
Veteran have been associated with the claims file.  The RO 
arranged for a VA audiological evaluation in February 2007.  
Furthermore, the Board sought a VHA medical advisory opinion in 
this matter (and subsequent clarification).  VA has met its 
assistance obligations in this case.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

New and Material Evidence to Reopen

An unappealed September 1987 rating decision denied the Veteran's 
claim of service connection for bilateral hearing loss 
essentially based on findings that such disability was not 
manifested in, or shown to be related to, his service.  It was 
noted that he was exposed to occupational postservice noise 
trauma.  

Generally, a rating decision denying a claim for VA benefits that 
is not appealed is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed based on 
such evidence.  38 U.S.C.A. § 7105.  However, if new and material 
evidence is presented or secured with respect to a claim that was 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence already of record when the last final denial of the 
claim was made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992). 

Evidence received since the September 1987 rating decision 
includes a February 2009 opinion by the Veteran's treating 
otolaryngologist indicating that the Veteran's bilateral hearing 
loss is probably due to noise exposure in service.  This evidence 
relates directly to the basis for the previous denial of the 
claim and for purposes of reopening is presumed credible and 
competent.  See Justus, 3 Vet. App. 510 (1992).  As it indicates 
that the Veteran's bilateral hearing loss is related to noise 
trauma in service, it pertains to the unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Hence, it is new and 
material, and the claim of service connection for bilateral 
hearing loss may be reopened. 

De novo review

At the outset, the Board notes that the Veteran is not prejudiced 
by the Board's proceeding to de novo review upon reopening the 
claim (without remanding the claim to the RO for their de novo 
consideration) because the RO's March and November 2007 
adjudications of this matter were on a de novo basis. 

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  

Certain chronic diseases, to include sensorineural hearing loss 
(as an organic disease of the nervous system), may be service 
connected on a presumptive basis if they become manifest to a 
compensable degree within a specified period of time after a 
veteran's discharge from active duty (one year for organic 
disease of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a disability, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury 
(disability). Hickson v. West, 13 Vet. App. 247, 248 (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran's DD-214 reflects that he served in an artillery 
unit.  Consequently, although his military occupational specialty 
was field wireman, his accounts of exposure to artillery, mortar, 
and machinegun fire noise (supported by photographs from a 
firebase) may reasonably be deemed credible.  He also alleges 
that he served in combat; while there is no official 
documentation that he indeed served in combat, he has submitted 
photographs (including of a serviceman being carried on a litter) 
that reasonably support his allegation of combat service, and his 
account of participation in such service may be accepted as 
credible.  Accordingly, he is entitled to the relaxed evidentiary 
standards afforded under 38 U.S.C.A. § 1154(b).

His service treatment records (STRs) show that on a preinduction 
examination audiometry revealed puretone thresholds of 25, 0, 0, 
0, 30, and 70 decibels at the 500, 1000, 2000, 3000, 4000, and 
6000 hertz frequencies, respectively in the right ear, and 0, 0, 
0, 0, 30, 45 decibels at the corresponding frequencies in the 
left ear.  [The values reported represent conversions from ASA 
values (used in service department audiometry in January 1966) to 
the ISO values in current use.]  The STRs also contain an 
uninterpreted August 1966 (contemporaneous with entrance on 
active duty) audiogram which appears to show elevated puretone 
thresholds at the higher frequencies.  

A notation in a service health record dated in May 1968 shows 
what appears to be a chart of audiometry indicating puretone 
thresholds all 0's at the 500, 1000, and 2000 hertz frequencies, 
bilaterally, and puretone thresholds of 50 on the right and 5 on 
the left at 4000 hertz.  The chart is unaccompanied by any 
further comment or notation.

On examination for release from active duty in August 1968, 
audiometry revealed puretone thresholds all 5 (decibels) at the 
500, 1000, and 2000 hertz frequencies, and 10 decibels, 
bilaterally, at 4000 hertz.  In history he provided at the time, 
the Veteran denied having (or ever having had) hearing loss.

Postservice records show that in April 1985 the Veteran's hearing 
was evaluated in connection with his civilian employment at a 
military facility.  A baseline level of hearing loss was 
established.  It was noted that he had prior exposure to noise 
trauma as an artilleryman in 1966.  He was found to have 
substantially elevated puretone thresholds at the 2000, 3000, and 
4000, hertz frequencies on the left, and the 3000 and 4000 hertz 
frequencies on the right.  Later records associated with the 
civilian employment also note (in 1986) that the Veteran had a 
"several year" history of hearing loss; and had a history of 
postservice exposure to noise trauma working for the state as a 
heavy equipment operator.  A January 1986 record contains a 
notation that the Veteran served in artillery in Vietnam.  An 
August 1986 ENT consultation report notes the Veteran had noted a 
hearing loss for "a number of years", and also notes his 
artillery and state employment noise trauma history.  A January 
1987 audiometry report contains the notation "service connected 
loss".

VA records from December 2006 to January 2007 show ongoing 
evaluations/treatment for bilateral hearing loss.

On VA audiological evaluation in February 2007, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
70
85
LEFT
10
10
65
80
95

Speech audiometry revealed 86 percent in the right ear and 80 
percent in the left ear.  Moderate hearing loss of the right ear 
and moderately severe hearing loss for the left ear was 
diagnosed.  The audiologist reviewed the historical record, noted 
the Veteran's history of noise trauma in service, and postservice 
working in a steel mill form 1971-1973, and as an equipment 
operator, and opined:

"Review of the [Veteran's] previous results along with 
those from this evaluation, it is determined that 
[Veteran's] hearing loss is less likely than not to be 
related to his noise exposure while in the service.  
Although there appears to be some high frequency hearing 
loss at induction, the separation physical does not note 
any significant changes in hearing during the time of 
service."

In testimony at the January 2009 Travel Board hearing, the 
Veteran asserted that his current hearing disability is related 
to noise trauma in service.  He indicated that he would submit a 
medical opinion supporting such contention.

In a letter statement dated in February 2009 a private 
otolaryngologist N.M.W., M.D., observes that the Veteran had 
substantial exposure to noise trauma in service, notes the 
elevated puretone threshold at 4000 hertz in the right found in 
service in May 1968 (and postulates that there was a 
corresponding loss in the left ear which was not properly 
entered); cites to audiograms "dating back to 1987" and 
observes that there is obvious evidence of hearing loss in 1987, 
and opines, "the progressive loss [the Veteran] demonstrates 
1968 and the present is probably due to noise exposure although 
you will not find this in the literature".   

Because there were conflicting medical opinions in the matter, 
neither with sufficient explanation of rationale, the Board 
referred this case for a VHA medical advisory opinion regarding 
the etiology of the Veteran's hearing loss.  In a June 2009 
response, F.D.C., M.D., noted the Veteran's historical hearing 
loss related records, noted the absence of audiometry for a 
substantial interval of time postservice, noted that the hearing 
loss pattern found in 1986 did not include a "notch or V" 
"typical" for noise-induced hearing loss, and stated, in 
pertinent part, "as far as service connection, I cannot resolve 
this issue without resorting to mere speculation."  

In August 2009, the Veteran re-submitted (with a waiver of RO 
consideration) the statement from the private otolaryngologist, 
and also submitted copies of photographs suggesting he served in 
a noisy environment (showing helicopters, a machine-gun, mortars, 
and artillery) and suggesting service in combat (showing a 
serviceman being carried on a litter).    

The Board found the June 2009 VHA opinion inadequate, and 
returned the matter for further VHA clarification (and comment on 
the earlier opinions in the record). In a February 2010 response, 
otolaryngologist F.D.C., M.D., opined that the Veteran's current 
hearing loss disability was not likely related to his exposure to 
noise trauma while on active service.  He stated:

"His discharge audiogram on August 14, 1968 showed normal 
hearing of 5-10dB at the tested frequencies of 500, 1000, 
2000 and 4000 Hz in both ears.  . . .If his present hearing 
loss was related to noise exposure from the period of 1966 
to 1968, there should have been some abnormality on the 
discharge audiogram in August 1968, especially with the 
severity and duration of noise trauma that he was exposed 
to during this time.  Again, his audiogram was completely 
normal in both ears."

The consulting VHA expert further explained that before providing 
an opinion as to what was the actual etiology of the Veteran's 
hearing loss, he would need to have more information regarding 
the circumstances and severity of postservice employment noise 
trauma, whether the Veteran took any ototoxic medication, and 
family history. He was also asked to comment on conflicting 
opinions, and in response suggested that the private 
otolaryngologist may have had an ulterior motive.

It is not in dispute that the Veteran now has a bilateral hearing 
loss disability.  Furthermore, it is conceded, and not in 
dispute, that by virtue of his duties and experiences in service 
the Veteran likely had considerable exposure to noise trauma in 
service.  However, a chronic hearing loss disability was not 
manifested in service (an elevated puretone threshold noted in 
May 1968 apparently represented an acute finding, which resolved, 
as audiometry at separation, three months later, was normal), 
sensorineural hearing loss is not shown to have been manifested 
in the first postservice year.  Consequently service connection 
for a hearing loss disability on the basis that it became 
manifest in service and persisted, or on a presumptive basis (for 
sensorineural hearing loss as chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  

The Veteran may still establish service connection for his 
bilateral hearing loss disability if competent evidence 
establishes that it is related to service, to include as due to 
noise trauma therein.  See 38 C.F.R. § 3.303.  The Board observes 
that as it has been conceded that the Veteran served in combat, 
he is entitled to the relaxed evidentiary requirements afforded 
under 38 U.S.C.A. § 1154(b).  However, as the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) noted (in 
Collette v. Brown, 82 F.3d 389, 392 (1996))) § 1154(b) does not 
create a presumption of service connection for a combat veteran's 
alleged disability; such veteran is still required to meet the 
evidentiary burdens as to service connection, such as whether 
there is a current disability or whether there is a nexus to 
service, both of which require competent medical [but see 
Jandreau v. Nicholson, 492 F. 1372 (Fed. Cir. 2007) (regarding 
competency of lay evidence) ] evidence.   

The record includes both medical evidence that tends to support 
the Veteran's claim and medical evidence that is against his 
claim.  Evidence in support of his claim includes the February 
2009 opinion by private otolaryngologist, Dr. N.M.W.  On review 
of this opinion, which states that the Veteran's hearing loss is 
probably due to noise trauma (in service, by inference from 
discussion of the Veteran's exposure to noise trauma in service), 
the Board finds it to have only very limited probative value 
because it does not appear to be based on consideration of the 
entire evidentiary record.  It does not account for the normal 
audiometry on service separation examination (a critical factor 
cited in the VHA opinion against the Veteran's claim); does not 
account for the fairly lengthy postservice interval before 
hearing loss was noted and documented; and does not account for 
the Veteran's (fairly extensive) postservice exposure to noise 
trauma (in steel mills and operating heavy machinery in a state 
job and then in a civilian position with a military employer).  
In fact, it does not appear that the private otolaryngologist 
gave any consideration to alternative possible causes for the 
Veteran's hearing loss.  

Evidence against the Veteran's claim includes the February 2007 
VA audiology report (which the Board found inadequate because it 
was unaccompanied by an adequate explanation of rationale), and 
the June 2009 VHA expert's opinion (specifically as clarified in 
a February 2010 addendum).  The Board finds particularly 
probative (and persuasive) the explanation the explanation 
provided in the February 2010 addendum.  The expert (who 
expressed thorough familiarity with the complete evidentiary 
record) cited to the absence of a finding of abnormality on 
audiometry at service separation (which he indicated should have 
been present if there was a noise-induced hearing loss), and in 
his initial opinion had also cited to the absence of a noise-
induced hearing loss "notch" or "V" when the Veteran's hearing 
loss was documented. 

Finally, the Board notes that the VHA expert did not identify the 
more likely not service noise trauma -related etiology for the 
Veteran's hearing loss disability.  He points to the reasons why 
such is not possible (insufficient information regarding 
postservice noise trauma-and use of hearing protection, ototoxic 
drug use (if any), and family history).  This is not a fatal flaw 
in the evidentiary record.  The question for resolution in this 
matter is whether or not the etiology of the Veteran's hearing 
loss is attributed to an injury, disease, or event in service.  
Which nonservice etiological factor is responsible for the 
disability is not critical to such determination.

As the Veteran is a layperson, his own opinion that his bilateral 
hearing loss is related to noise trauma in service is not 
competent evidence.  Whether a current hearing loss disability is 
related to remote noise trauma in service (without evidence or 
allegation of continuity) is a complex medical question beyond 
the realm of lay observation. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

The preponderance of the evidence is against a finding that there 
is a nexus between the Veteran's bilateral hearing loss 
disability and his service, to specifically include exposure to 
noise trauma (including from combat) therein.  Consequently, the 
preponderance of the evidence is against this claim, and it must 
be denied.  


ORDER

The appeal to reopen a claim of service connection for bilateral 
hearing loss is granted; but service connection for such 
disability, to include as due to noise exposure in service, is 
denied on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


